@

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS
BOSTON DIVISION

EXHIBITS FOR PETITION FOR A WRIT OF HABEAS CORPUS

September 26, 2018 - Judgment

MA DOR Final Determination of Delinquency

June 13, 2019 - Judgment

June 25, 2019 - Notice of Appeal

August 8, 2019 - Court Order

October 21, 2019 - Judgment

November 7, 2019 - Notice of Appeal

December 6, 2019 - Judgment

January 6, 2020 - Court Order

January 7, 2020 - Notice of Appeal

February 12, 2020 - Notice of Appeal

April 24, 2020 - What Happened to My Payment - MA DOR
August 1, 2020 - Request For a Review - MA DOR

August 1, 2020 - Request For a Review of Refund Intercept

13

14

18

19

21

23

24

26

28

29

32

33

34
Gase 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 2 of 45

August 4, 2020 —- Affidavit of Proof of Professional Work
August 7, 2020 - Complaint Submitted to MA AGO

August 10, 2020 - Response from MA AGO

36

41

46
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 3 of 45

COMMONWEALTH OF MASSACHUSETTS
THE TRIAL COURT
PROBATE AND FAMILY COURT DEPARTMENT

MIDDLESEX DIVISION DOCKET NO. MIIIEW1147WD
MI11W0787WD

CYNTHIA OULTON,
Plaintiff
v.
IMRE KIFOR,
Defendant
JUDGMENT

(On Plaintiff's Complaint for Contempt, filed January 29, 2018)

Following hearing and due consideration of all credible evidence, it is hereby
ORDERED and ADJUDGED by clear and convincing evidence that:
1. The Defendant, Imre Kifor is GUILTY of contempt for wilifully and knowingly
disseminating information pertaining to the case in violation of the Judgment, dated

February 13, 2014 on October 23, 2017, December 29, 2017 and January 19, 2018

Date: September 24, 2018 AC Kee d

Mary/fRudolph Black/Justice
Middlesex Probate and Family Court

EXH000003
volt
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 4 of 45

COMMONWEALTH OF MASSACHUSETTS
THE TRIAL COURT

PROBATE AND FAMILY COURT DEPARTMENT

MIDDLESEX DIVISION DOCKET NO. M12 W1147WD
MI1L1W0787WD
CYNTHIA OULTON,
Plaintiff
v.
IMRE KIFOR,
Defendant

RELEVANT PROCEDURAL HISTORY, FINDINGS OF FACT, RATIONALE,
CONCLUSIONS OF LAW

(On Plaintiff's Complaint for Contempt, filed January 29, 2018)

This matter came before the Court (Black, J.) for hearing, on May 16, 2018. Plaintiff,
Cynthia Oulton (hereafter “Mother”) was present and appeared pro se. Defendant, Imre Kifor
(hereafter “Father”’) was present and appeared pro se. Following hearing and due consideration
of all credible evidence including, but not limited to, the October 23, 2017 e-mail chain
communications and the January 19, 2018 e-mail communication chains, the Court (Black, J.)

hereby enters the following Relevant Procedural History, Findings of F act, and Rationale:

oF 7 EXH000004
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 5 of 45

RELEVANT PROCEDURAL HISTORY
On February 13, 2014, the Court (Gibson, J.) issued a Judgment on Mother’s Complaints
for Custody-Support- Visitation, filed May 10, 2011, and June 27, 2011, and on Mother’s
Complaint for Contempt, filed March 22, 2013. The Judgment provided inter alia, that “it
is the best interest of the minor children that any information relating to this judgment,
the contempt, or the paternity actions contained herein not be disseminated outside of this
court case by Father without prior approval of the Court.”
On January 29, 2018, Mother filed a Complaint for Contempt arguing that on October 23
and December 29, 2017, and January 19, 2018, Father violated the Court’s Judgment,
dated February 13, 2014, by emailing Mother and copying twenty (20) to ninety (90)
people including, but limited to, the children’s pediatrician, school teachers, and
Mother’s extended family information about the children, this paternity case, allegations
apainst the Mother, and more.

FINDINGS OF FACT

General Information

l.

Mother and Father were never married, but had two children of the relationship: Blake,
born on July 1, 2009, and Belle, born June 4, 2011.

On February 13, 2014, the Court (Gibson, J.) awarded Mother sole physical and legal
custody of Blake and Belle and Father supervised parenting time. The Court, (Gibson, J.)
directed Father to refrain from publishing or communicating any information relating to

the judgment, paternity action, contempt, etc., to anyone outside of the Court without

Pape 2 of 9 EXH000005
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 6 of 45

Court approval. The Judgment stated, “It is the best interest of the minor children that any
information relating to this judgment, the contempt, or the paternity actions contained
herein not be disseminated outside of this court case by Father without prior approval of
the Court.”

Father’s Emails

3. On several occasions including those occasions identified and referenced in Mother's
complaint, Father emailed Mother and another third party, including commencing
extensive email chain communications over an extended period of time, wherein Father
copied multiple third parties. Each email chain contained information as set forth in the
paragraphs below regarding this case which was previously prohibited from
dissemination by Court Order.

4, On July 18, 2017, Father sent an email to Mother and a third party that stated, “ Dear All;
..l intend to publish all documents, emails, text messages, reports, etc. that I have in my
possession. I have waived all my privileges, I have paid all my dues, | have no personal
information and all those documents have already been widely disseminated.” The email
was copied to twenty (20) people. While the e-mail references the intention to publish
documentation, the Court finds that the sending of the e-mail itself to the various
identified individuals violates the Court Judgment as it includes references to the children
their medical status and trial testimony.

5. The July 18, 2017 email had two letters attached. One was sent to the Court ex parte, and
the other was sent to the Cambridge Police Department, DCF, Middlesex District
Attorney, Hillsborough County Attorney, and the FBI. Within the letters, Father seeks for

these various organizations to investigate alleged “criminal activity” that took place in

Page 3 of 9 EXH000006
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 7 of 45

this Court, Father offers to provide court documentation to support his allegations. The

  

NUaLSAMHLYON cl ’ eM AT Ss
lene ene the court case with Mother and other professio NY E CASE
before 4 Court and reference aspects of the cases such as , “... While they had full
voluntary and multiple subpoenaed disclosures of my finances, they still promised her the
impossible $10K / month child support, payment of all legal expenses and full control of
the children completely alienated from their father. . . It all came to a head when
[identified third party], the appointed GAL in the Ms. Oulton case, flat out lied to the
judge regarding me not following his mandated therapy.” Father further wrote, among
other things, “Ms. Oulton scared my daughter with a knife. She meant no harm, as she
later testified.” Other information included references to the medical treatment of the
children, references to depositions of professionals associated with the pending cases
including Guardians ad Litem, all of which this Court finds violates the February 2014
Judgment.

. The July 18, 2017 email chain continued, and on August 17, 2018, Father wrote, “It will
be a year that 1 completely lost all connection with my four (4) children. ... I will soon
send out letters to the Concord and Westford police departments for routine wellness
check. The herein attached letters to the Court, DA’s offices, DCF, police and FBI will be
used as motivating factors.” This email was sent to Mother and a third party and was
copied to approximately thirty-one (31) people.

. The July 18, 2017 email chain ends on October 23, 2017, when Father wrote, “[A]lso, in
order to safeguard the kids and you when we go to court in Cambridge, I will be filing

retraining orders to protect the children from [ Father lists a series of third parties]

Page 4 of 9 EXH000007
Case 1:20-cv-11601 Document1-1 Filed 09/11/20 Page 8 of 45

. . please try to keep the teachers and schools informed as much as possible for your own
protection.” This email was copied to approximately fifty-seven (57) people.

. On November 9, 2017, Father emailed a third party and wrote, “Yes, you absolutely had
something on Henry, just as Otis letter documented to the Court . .. Henry didn't do
anything about your daughter telling her about Cyndi ‘incessantly beating’ Sam. Our son
repeated the same feat for [third party identified], e.g. completely disqualifying Cyndi as
a mother and parent, just as [ identified third party] reported it to the Court.” Father
wrote, “After all, he seems to be in the [third party identified] sinister ‘feeder network’,
openly preying on and victimizing little children with no restraint whatsoever. Father
closed the email by writing, “PS. Just as I previously promised, in order to protect my
children and their mothers from a monster predator [third party identified], | am hereby
starting to send the emails to all her professional peers, starting with the President of
[identified institution] College, an institution seemingly harboring highly sophisticated
child predators.” This email was copied to fourteen (14) people. |

. On November |1, 2017, Father emailed another third party and wrote, “FYI, please note
that the attached will be published on the internet sometime in December in order to
protect my children and their mothers from feminist predators just before we must go to
Court. Excerpts of the many letters I sent you (and you sent me back) will be included as
I will be requesting a protective restraining order from the Court against you for my
children.” Father also wrote, “Yet, [identified third party], a 400 times GAL Harvard
psychologist (at the time) with no training or license to practice medicine, simply made
fun and outright criminalized in Court my loving and fatherly efforts to protect and raise

my son. In order to hide the alleged federal crime . . . the lawyers and the GALs

Page 5 of 9 EXH000008
Case 1:20-cv-11601 Documenti1-1 Filed 09/11/20 Page 9 of 45

committed in court, they seemingly intentionally turned to you as well to force a biopsy
of my son... This was in order to somehow provoke the caring father into a ‘protective
tantrum’ in front of the judge and wrestle critical legal custody away from him.” Father
copied twenty-two (22) people to this email. While the e-mail references further
dissemination to other third parties, the court finds that the e-mail itself send to a third

party violates the Court Order.

10. On January 12, 2018, in an email addressed to [ identified third party], Father wrote,

It.

“Please note: this email will be attached to a Court motion for permission to publish to be
heard asap (the motion itself and certificate is attached at the bottom).” Again while the
e-mail references future activity, the court finds that the sending of this specific e-mail
violates the court Order. The email] was sent to approximately seventy-six (76) people.
Mother alleges on January 13, 2018, Father filed and forwarded his Motion to End
Hostage Crises, along with multiple and extensive emails containing negative statements
about Mother, to Mother and twenty-seven (27) people, including the children’s school,

and the Concord Police Department, who were never involved in the case whatsoever.

12. On January 19, 2018, Father emailed a Middlesex Probate Court Sessions Clerk, and

approximately twenty other individuals , and wrote, “Please see the attached letter to the
Court, sent notices / certificates and submitted motions along with forwarded emails.”
The attachments included, among other case related documents, Defendant’s Motion for
Relief from Judgment, Third Motion to End the “Hostage Crisis”, and Motion for
Permission to Publish. This email was copied, with attachments, to approximately
twenty-seven (27) people. The e-mail included specifically identifying third party

certificates or service.

Page 6 of 9 EXHO000009
Case 1:20-cv-11601 Document1-1 Filed 09/11/20 Page 10 of 45

13. In Father’s Motion for Permission to Publish, filed January 19, 2018, Father
acknowledges to disseminating case information and writes, “Further supporting material
is the attached email sent to the heads of our most elite higher education institutions, state
and federal government and law enforcement agencies, children’s healthcare providers as
well as their schools.”

14. On May 16, 2018, the Probation Case Intervention Report accounts, “Father admitted to
disseminating information regarding court hearings. Information has been shared with
numerous people including DCF, attorneys, and government officials among other
people.”

BRIEF RATIONALE
“[UJnder our existing standard, a judge may find a person in civil contempt if the
judge concludes that it is more likely than not that the person clearly and undoubtedly disobeyed

a clear and unequivocal command.” In re Birchall, 454 Mass. 837, 852 (2009).

The Court’s (Gibson, J.) Judgment, dated February 13, 2014, is clear and unequivocal.
The Judgment found, among other things, that it is in the best interest of the children for Father
not to disseminate any information relating to the court case to third parties; therefore, Father

was ordered to refrain from doing so.

Mother alleges Father violated this provision of the February 13, 2014 J udgment on
multiple occasions, but specifically on October 23, 2017 and December 29, 2017, and January
19, 2018. The Court finds Mother’s assertions credible. Father is guilty of contempt for
continuously violating the Judgment, dated February 13, 2014, by publishing and disseminating

information pertaining to this case, including court documents, to various third parties.

Page 7 of 9 EXH000010
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 11 of 45

Father has repeatedly emailed Mother about issues relating to court proceedings. The
emails discuss custody, child support, legal expenses, and allegations against Mother, the GAL
and other professionals. These emails have been copied to upwards of ninety (90) people, most
of which have never been involved in this case. The recipients include university professors,
various law enforcement officers, the Federal Bureau of Investigation, and the children’s
educational providers. Father has even attached two of his motions and an ex parte letter sent to

the Court to these emails.

Father has acknowledged to disseminating court documents and information. In an email
dated July 18, 2017, Father wrote, “I intend to publish all documents, emails, text messages,
reports, etc. in my possession . . . all those documents have already been widely disseminated.”

Father further admitted to disseminating court information to a probation officer of this Court.

The Court finds by clear and convincing evidence, including Father’s own admissions,
that Father clearly disobeyed this Court’s Judgment, dated February 13, 2014, and continued to

disseminate information regarding this case to third parties on the dates identified within.

CONCLUSIONS OF LAW

1. In order to find a defendant in civil contempt, there must be a clear and unequivocal
command and equally clear and undoubted disobedience. See Larson v. Larson, 28 Mass.

App. Ct. 338, 340 (1990).

2. For a defendant to be found in contempt, the finding must be supported by clear and
convincing evidence of disobedience to a clear and unequivocal order in all actions, and

not merely by preponderance of the evidence. In re Birchall, 454 Mass. 837, 852 (2009).

 

Page 8 of 9 EXH000011
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 12 of 45

3. Where the order is ambiguous or the disobedience is doubtful, there cannot be a finding
of contempt. See In re Birchall, 454 Mass. 837, 8852 (2009) (citing Judge Rotenberg

Edu. Ctr., Inc., v. Commissioner of the Dep’t of Mental Retardation (No. 1), 424 Mass.

 

430, 443 (1997)).

4, “The purpose of civil contempt is remedial: Its aim is to coerce the performance of a
required act by the disobedient party for the benefit of the aggrieved complainant.”

Sodones v. Sodones, 366 Mass. 121, 129-130 (1974).

Date: September&é 2018 Ve ( - 7h clr

olph Black! Justice
Midsle Probate and Family Court

Page 9 of 9 EXH000012
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 13 of 4

Dee Rll

 

Massachusetts Department of Revenue
Child Support Enforcement Division

 

Christopher C. Harding, Commissioner
Michele A. Cristello, Deputy Commissioner

IMRE KIFOR 6
= 2 WYNDCLIFF DR 06/13/2019
Sime §9— ACTON, MA01720-4618 PIN: 10.0025.3135
FINAL DETERMINATION OF DELINQUENCY
Dear IMRE KIFOR,

Previously, the Child Support Enforcement Division of the Department of Revenue (DOR) notified
you that one or more of your licenses may be suspended or revoked because you have failed to
make consistent and timely payments toward your court-ordered child support obligation and you
currently owe past-due support. Since that time, you have failed to make child support payments
or you requested an administrative hearing, but failed to provide documentation to establish that
you are not the individual owing the arrearage, that no child support arrearage exists, or that you
are complying with the terms of your child support order, which are the only defenses recognized
by the law.

Asa result, this notice is DOR's Final Determination of Delinquency. We will notify the
appropriate licensing authorities to suspend any licenses you may have. If your license has already
been suspended by the licensing authority as a result of an action by DOR or for any other reason,
your license will not be reinstated until you pay your past-due child support in full, or enter into
and comply with a payment agreement.

Do not contact the Registry of Motor Vehicles or the licensing board that issued your
professional license. DOR alone is responsible for the determination to suspend
your license for failure to pay child support.

If you wish to contest this action, you must file a complaint for judicial review in the court that
entered your child support order within 45 days of the date that the licensing authority notifies you
of the suspension of your license. If you wish to make arrangements to pay your past-due child
support in full or enter into a payment plan, please contact DOR at (800)332-2733.

Sincerely,

Massachusetts Department of Revenue
Child Support Enforcement Division

F61353 94/17 27834704 [RL SD EXHO000f2e 1 of 1
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 14 of 45

COMMONWEALTH OF MASSACHUSETTS
THE TRIAL COURT
PROBATE AND FAMILY COURT DEPARTMENT

MIDDLESEX, SS DOCKET NO. MI 07D3172 DR
Imre Kifor, Plaintiff
vs.

Barbara A. Duchesne, Defendant

MODIFICATION JUDGMENT
(On Complaint for Modification filed November 5, 2018)

All persons interested having been notified in accordance with the law, this matter came
on for trial before the Court, Cafazzo, J. on June 5, 2019. Barbara A. Duchesne (hereinafter
referred to as “‘Mother”) appeared and was represented by Attorney Michael G. Xavier. Imre
Kifor (hereinafter referred to as “Father”) proceeded pro se. The following four (4) exhibits were
entered into evidence: ARC Statement (4/24/2019), ARC Statement (6/5/2019), Father Financial
Statement, Mother Financial Statement. Two people testified at trial, including, Mother and
Father.

After hearing and evaluating all credible evidence and drawing all reasonable inferences
therefrom, IT IS HEREBY ORDERED AND ADJUDGED THAT:

1. Legal and Physical Custody. Mother shall continue to have sole legal and sole physical
custody of Evan Mathias Kifor (DOB 3/13/2004) and Anna Zofia Kifor (DOB 3/13/2004).

2. Father’s Parenting Time. Father shall not have supervised or unsupervised parenting time
with the children at this time.

3. Telephone Contact. Father shall not have scheduled telephone contact with the children at
this time.

4. Contact with the Children. Father agrees not to contact the children in any manner, phone,
mail, in person, social medial, or video conferencing. Father further agrees not to contact the
minor children’s school in any manner, email, phone, mail or in person. Nothing shall
prohibit the children from initiating contact with the Father.

5. Children’s Social Security Cards. Father shall return Evan and Anna’s social security cards
through a third party or directly to Mother within 10 days of this judgment.

6. Child Support. Father shall continue to pay weekly child support to Mother in the amount of
$233.00.

7. Attorney’s Fees. Father to pay outstanding attorney’s fees ordered by the court in the
amount of $13,934.00 within 30 days of this judgment to Mother.

8. Father must obtain permission from the Court prior to filing and/or serving any pleadings on
Mother or Mother’s counsel.

2G 4 la Page 10f4 EXH000014
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 15 of 45

FINDINGS AND RATIONALE

The Judgment of Divorce, Donnelly, E., dated June 30, 2014 (“Divorce Judgment”),
provided Mother with sole legal and physical custody of both minor children and Father with
supervised parenting time and scheduled telephone contact. The Divorce Judgment ordered
Father to pay child support to Mother in the amount of $233.00 week and maintain on his health
insurance plan and sign any forms and take whatever steps are necessary to allow the Mother full
access to the children’s health insurance account.

In his modification action, Father requests that the Court modify the June 30, 2014
Judgment by (a) investigating the circumstances of the old judgment; (b) ordering a new
investigation into the rendered care and well-being of the children; and (c) ruling in favor and for
the protection of the children. Father’s Complaint for Modification seeks shared legal custody of
the parties’ minor children, reunification with the children, and unsupervised parenting time. As
grounds Father says he has complied with court-ordered therapy and supervised visitations from
2014-2016.

Mother resides in Westford, Massachusetts and Father resides in Acton, Massachusetts.
Presently, Evan and Anna’s primary residence is with Mother. Father had exercised his
supervised parenting time with the children regularly between October 2014 and September
2016. It is undisputed that Father unilaterally stopped exercising parenting time with the children
in September 2016 and that the children have not seen their Father since the last visitation.

Father testified that he has lost all connection with his children, he has not seen his
children, not even photographs, and he has not been able to have any meaningful communication
with his children since the termination of supervised visitations. Father testified that he never
received complaints throughout the two-year duration of supervised parenting time. Father
further testified that he made the decision to unilaterally terminate visitations because 1) he
believed Ms. Brice could no longer conduct visitations, and 2) he did not wish to make his
children feel uncomfortable in participating. In addition, Father testified that he believed the
parenting time facilitators were “waterboarding” his children. Father also testified that it was not
his intention to terminate the supervised visitations permanently.

Father also testified that he continued to have telephone conversations with the children
following the termination of supervised parenting time. Father expressed in his testimony that it
was difficult to have “meaningful conversations” with the children via telephone due to his
court-ordered restraints and could only ask basic questions such as “how are you?”, “how was
your day?”, and “what did you eat?”. Father testified that he avoided any type of “conflict
generated” conversations during telephone conversations and felt that it was difficult to build
relationships with the children since the conversation were being recorded.

Father further testified that beginning in June 2017, the children no longer wanted to talk
to him and stopped answering his telephone calls. However, Father testified that he has
continued to call the children on their personal cell phones three times a week on Monday,
Wednesday, and Friday evenings in hopes that they will eventually answer his calls.

Page 2 of 4 EXH000015
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 16 of 45

Evidence was introduced that Evan and Anna are both thriving in high school and just
completed their freshman year at Westford Academy. Based on the ARC’s updated statement,
both children remain adamant regarding their choice and position to not have a relationship with
Father. From the children’s perspective, the relationship has been terminated by the Father after
he stopped parenting time and his phone calls. In addition, the children expressed that they did
not want the Father to e-mail the school since it caused them to become upset and embarrassed.
Furthermore, both Anna and Evan have expressed that they would like their social security cards
returned from Father and do not want to see the Father or communicate with him in any form.

Mother testified that the Father’s unilateral cancellation of supervised visits made the
children feel rejected and that there has been no effort on Father’s part since 2016 to set-up
visitations. Mother testified that as a result of the Father’s cancellation of visits, she enrolled the
children in additional therapy sessions to help them cope with feelings of rejection by a parent.
Mother further testified that the children had been participating in ongoing therapy from 201 1-
2017 to deal with endured trauma and abuse sustained from their relationship with Father. In
‘addition, Mother testified that the children had been improving while participating in therapy
over the years. However, Mother testified that Father’s cancellation of visits was a set-back for
the children and required them to participate in intensified therapy.

Mother testified that the children are currently now focused on doing activities they like
to participate in and are less stressed about the visits since Father’s cancellation. Mother also
testified that she has seen a change in the children’s overall calmness and ability of dealing with
life as high school students. Mother also testified that “the girls are in a good place right now,”
and expressed that she did not want to disrupt the children’s wellbeing by making them spend
time with someone who makes them feel uncomfortable. Mother further testified that she had
always encouraged the children to participate in parenting time and hoped that the children’s
relationship with Father would be repaired. However, Mother testified that Father continues to
send contentious and inflammatory e-mails regarding this matter.

The Court finds that there has not been a material change in circumstances to support a
modification on Father’s complaint due to the children’s choice and positions regarding their
relationship with Father. The Court further finds that a change in modification of parenting time
would not be in the best interests of the children since they have expressed through the ARC
statement that their relationship with Father is irretrievably broken and there is no hope for
reconciliation. Father expressed many times throughout his testimony that he always honored his
children’s wishes and intends to continue doing so.

Furthermore, the Court finds Mother’s testimony produced to be credible regarding the
children’s personal growth and independency. Mother expressed in her testimony that both
children have Father’s telephone number and email address should they ever decide to contact
their Father. The Court finds that upon entering this judgment, there still remains avenues of
communication between the children and Father if the children decide to contact their Father in
the future.

Page 3 of 4
EXH000016
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 17 of 45

Father has failed to meet the burden of showing a material change of circumstances on
his Complaint for Modification as he was unable to cogently provide adequate grounds for said
modification. In addition, the Court finds that Mother will continue to promote the best interest
of Evan and Anna which she has demonstrated.

Date: Sire (Bn oh Ku, C4

Terri Klug Cafazzo, Justice ofdhe Middlesex
Probate and Family Court

 

Page 4 of 4
EXH000017
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 18 of 4

Leo ¥./.y

COMMONWEALTH OF MASSACHUSETTS
THE TRIAL COURT
PROBATE AND FAMILY COURT DEPARTMENT
MIDDLESEX DIVISION DOCKET NO. 67D-3172-DR

IMRE KIFOR
Plaintiff
v.
BARBARA A. DUCHESNE
Defendant

IN RE: MODIFICATION JUDGMENT

NOTICE OF APPEAL

ry

Imre Kifor, (“Appellant”) files the instant Notice of Appeal of the judgment and orders, entered
on the docket on fing. 2019 as follows: a) “Legal And Physical Custody”, b) “Father's
Parenting Time”, c) “Telephone Contact”, d) “Contact with the Children”, e) “Child Support”, f)
“Attorney's Fees” and g) “Permission to File Pleadings”.

This Notice of Appeal is signed by Appellant pursuant to Rule 3(c) of the Massachusetts Rules of
Appellate Procedure, and has been timely filed within thirty (30) days of entry of the judgment
appealed from pursuant to Rule 4(a) of the Massachusetts Rules of Appellate Procedure.

Please also order all appropriate cassettes/recordings of the trial in this matter.

Dated: June 25, 2019

 

Imre Kifor, Pro Se, Appellant

R.A.000010 EXH000018
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 19 of 45

Order - Judgnrent on Complaint for Civil/Criminal Contempt
fied on__ dawn. BO AAA

\eclocns. Dun hn ese, , Plaintiff
7 ae, Ki Soe. Defendant 2 |

i. After hearing and full opporamilty to. be heard, it {s adjudged by clear and
convincing credible evidence that the defendant fs:

1 NOT GUILTY of Contempt of this Court

= ‘» QUILTY.of Contemptof this Court for having wilfully; while having, et afl refevant - - -
times, the abiiity to cornply with the order: .

\{ A __ neglected and refused to pay child suppoit/alimeny, the arrearage of
: which Is fixed at A> VS ANS | >

it refused to pai health insgra CS Prevuul & for the plalttifi

    

  
   

oe . Hi i‘ weary ar anos ©
Co ang Pe USeC fo.allow ai e- DISC DAL OL eATC-Ericee | RTI is RD: rf +,
“ ener fer —ae =e

af = a
>) 5 ad aan en eel
ae on .

 

 

. EXH000019 pr
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 20 of 45

0Z0000HX3

  

20809 SEM PRU ATOMA_‘ PLwaD

ES EOS EWE EET) rponumicn sae 9
"BASE, VE NOC) IFN papuedsns 8] eousjes eL -q- A

‘MBI JO. 0RIN09

erp /q pefireysep esyueigo og ousyoy IUN YO WNOD etp Jo JepUO JOLRLTY
BLE YO oe OOS $ /P Wourted hq }dweyos pres jo yossoypuy ofiind
fsys oye/o4 pun 20 VO 0eT co) pagan eq wepugegey, y A

FEU) POLEPIO JOURN; £) 3] “TI!

 

 

 

 

 

 

 

 

- - 3 oa
“RAO PO) SB epBLU oq [YS woultey $
‘WA 0} updo Big uo Assaceu sem Yorum ssedcid jo eyes Jo

7500. OH PUBL 2... .,. $40 JunOUN etp Uj seq) Aowops Abd gous RepUmjEP st 3. | oO
“SHLNOW XIS

QL df dO SONSLNGS ‘Tie?’ V OL LNVONAISC SH LOSrans AV ONY
SIH 40 NOU 0 popddée Giyary Joon 90 popes
VIOIA 20M 2a jo io
qof 2euysiyj jo Adoo'e pun suefoxdure-erp yo soquinu euotdeje} pup seaippe
‘SULIBU. G1 LAMA WeURseded UOTEGOls Sty epivaid FeYS JUPPUBJEp et “BIaxo;diNe
7989] 78 Wo jUeLAo;dire 7Bnos BuyAey J0 GOUMPjAS LM YoOM OBS
UNOS GRA JO wewpedeq UO_EqalY 619 ¢} Lowed Uj Yodel TeYys UBpUajep BY, “q

quewbpn {pepo ep oyy pefirew puss peyeuodsoou ey yoy
peqep uogemdgs ein yy Aiduoo sepredey, 9 1

 

 

‘ ¢ jo‘eBerealre ety sprean)~
mp Barone ug wo AagUOL oO — $Aedjuspuaspeur. ‘aq oO
‘(o8ereaue o1g ysuyebe pondde oq seys yonya re
wt ede" es ORS) AamoUNpIoae” SESE 6 Aid yumpusyep MLL Vv
Jey pesopso 813} “1
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 21 of 45

Commonwealth of Massachusetts
. . § ‘
Micdaltsrx _pivision Probate and Family Court Department Docket No. 723/72
Order — Judgment on Complaint for Civil/Osmingi Contempt 4, 77)
fied on_1)S° [1/4 Qng amencdedl contempt dates rofilf a
q t

Ba-bag Duchksnr _ Plaintiff

Vv.
dane Ki fur _,Defendant

i. After hearing, it Is adjudged that the defendant is:

 

fel” GUILPY of Contempt of this Court for having willfully:
A. and pised to pay child supportalimeny, the arrearage of which Is. fixed.
at 3 ie al ;

chitd{ren)

   
   
 

neglected and rafused to pay medical bills in the amount of $

C]
[} >. neglected and refused to allow the plaintiff visitation with the minpr’Ghild(ren) on

 

  
 
 
 

[1 € neglected and refused to report to the Py
seaking efforts.

C]

neglected and refused to pay the atforney fees owed to plaintift'’s attorney In the amount
off

 

 

Rhy F (OVER) if

CRD 406 (10/06) B

EXH000021
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 22 of 45

a. tt is ordered that:

of which shall be applied against the arrearage).
B. the defendant pay $
$ ‘

     
 
   
  
    
    
  

y towards tha arrearage of

 

the parties shall comply with the
which is incorporated and mi

 

O O 0
Oo

rt in person to the Probation Department of this Court
evidence of having sought émployment from at
. employers. The defendant shall provide the Probation
men with the name, address, and telephone number of the employers and a
copy at higher job application or other proof of having actually applied for work.
TION OF THIS PARAGRAPH SHALL BE DEEMED CRIMINAL CONTEMPT OF
URT AND MAY SUBJECT THE DEFENDANT TO A JAIL SENTENCE OF UP TO
SIX MONTHS.

D. the defendant shall t
each week |
least

the defendant shall pay attorney fees in the amount of $
and the cost of service of process which was necessary on this complaint, to wit,
, +

WM « the dsfengant smi) Dow $1 464% Lo-dhwdn

 

 

 

 

 

fH. it is further ordered that:

A. the defendant be committed to jait for_/ days or until hefake shail ”
purge himvherself of said contempt by payment of $ Tt + OR until

further order of the Court OR until he/she-be otherwise discharged by due course of
taw.

~———j—

 

 

 

 

 

Date safes f!4 Kh
Lk

EXH000022
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 23 of 45

COMMONWEALTH OF MASSACHUSETTS
THE TRIAL COURT
PROBATE AND FAMILY COURT DEPARTMENT
MIDDLESEX DIVISION DOCKET NO. 07D-3172-DV1
BARBARA A. DUCHESNE
Plaintiff
Vv,
IMRE KIFOR
Defendant

IN RE: CONTEMPT JUDGMENT

NOTICE OF APPEAL
Imre Kifor, (“Appellant”), files the instant Notice of Appeal of the judgment and orders, entered
on the docket on October 22, 2019, (signed by the judge on October 21, 2019) as follows: a)
“GUILTY of Contempt”, b) “Defendant shall pay”, and c) “Defendant be committed to jail”.
This Notice of Appeal is signed by Appellant pursuant to Rule 3(c) of the Massachusetts Rules of
Appellate Procedure, and has been timely filed within thirty (30) days of entry of the judgment

appealed from pursuant to Rule 4(a) of the Massachusetts Rules of Appellate Procedure.

This new appeal is a continuation of an already appealed matter, and it is thus materially related
to the notice of appeal received by this Court on July 1, 2019, a copy of which is attached.

Appellant has also requested indigency status regarding all Court-related expenses of these two
started/ongoing appeals. A copy of the “Motion to Request Indigency” is also attached.

Appellant also notes, that while he has complied with all the rules and instructions of the
process, he has not received any further communication from this Court regarding the
appeals since the notice was recorded on July 1, 2019.

Dated: November 7, 2019

Respectfully submitted,

(fm

Imre Kifor, Pro Se, Appellant

EXH000023
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 24 of 45

Commonwealth of Massachusetts
. The Trial Court .
WWiddleses _pivision Probate and Family Court Department Docket NoXW\ SAD AV TR

Order— Judgment on Complaint for Civil/Griminel Contempt
filed on Ock. WW . AQViAaA

Cuclana  Wuclwes we, ,Plaintiff

Vv.
Nea K Loa. ,Defendant

L After hearing, it is adjudged that the defendant is:

—E-nor-aurtry or contempt ofthis Court

BS Gui of Contempt of this Court for having willfully:
tee SEY
NI A. neglected and refused to pay ‘child support/aiimeny, tho *atedragesh atten te may
RASPES ORY Mee murs of aS on wii... Deo lenolenrt
ad ekMto\ AS ony Pry ivey ® (a O° Ort mek, Gr (oO urek’s .

and re to pay health insurance prentiums for the plaintiff and/or m
efused to pay medical bills in the Amount of $
refused to allow the plaintiff vi on with the ynin

Z ff 7

 
   

   
   
 

 

LY F. neglected and refused to pay the attorney fees owed to plaintiff's attorney in the amount
of $ Qt OS Gan Ayo ays of Awe Wadi Gc pon
. “Tehama Ace ok fo (s\ WAN .
C) G. J } }

27]. TS
7] |. f.” J. JZ ~/
7 7777

 

~ .
(OVER)
Nya | ‘3 5 EXH000024

CJ-D 404 (10/06)
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 25 of 45

tt is ordered that:

2s 1OoOQ
XY A. the defendant pay $_oSS> weekly/monthly ($__22 ~

of which shall be applied against the arrearage).

~~) towards i |
lation dated

 
 
    
  
 
  

 

 

$
ssary on this/complaint, to wit,

.

TW of Nakao del gay eins abbomeys Sees
Nana nn PU ou un Ne Cmmar ot
Bw aay stan AO days ob She clele of

rns  S hagene nde:
ey sj

 
 

 

, A Cuo-® Cweisn Ae mck) es We alallny
It is further ordered that; = > en Vacca VA Cur yalde rok Con [Caan
Are VED Wm Lack ak Ho Nancs & WR .
to jail for

days or yntil he/she shall ©
rself of said/contempt by payment of $ OF unti
r of the Court OR until he/sh¢ be otherwisg discharged by due “y

Date c. & QW ae /

   

 

   

 

EXH000025
sje le

Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 26 of 45

Commonwealth of Massachusetts
The Trial Court
Probate and Family Court Department

Middlesex Division Docket No. MI 11W0787;
11.W-1147
CYNTHIA OULTON
Plaintiff
vs.
IMRE KIFOR
Defendant

ORDER ON FATHER’S MOTION FOR RELIEF FROM JUDGMENT AND
MOTION FOR RECONSIDERATION

The Father/ Defendant, Imre Kifor, filed, on or about December 11, 2019, Motions
for Relief from Judgment and Motions for Reconsideration, in the present action,
and in the action with Ms. Duchesne that is assigned to the calendar of Judge
Cafazzo. Despite requests that Mr. Kifor file pleadings and motions with only
one caption and applicable docket number(s) in each session, the motions and
the exhibits filed in this session contain numerous references and attachments
relative to the Duchesne matter, as well as multiple copies of identical pleadings.
The Father is encouraged to file pleadings with only one caption and information
relevant to that proceeding only to avoid duplication and confusion.

Father’s Motion for Relief from Judgment seeks relief from the judgment of April
11, 2019 pursuant to Rule 60(b){3). Section 3 of Rule 60(b) permits relief when the
Court determines that a party has perpetrated fraud, misrepresentation, or other
misconduct. The April 11, 2019 judgment of this Court was the allowance (in
part) of a Motion to Dismiss Father’s Complaint for Modification. The Court
(Black, J.,) allowed the Motion relative to the request for weekly parenting time
and the alleged change in circumstances contained within the complaint. The

Page I of 2

EXH000026
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 27 of 45

Motion to Dismiss alleged that Father had not pled sufficient facts to

demonstrate that modification was warranted or in the best interest of the
children.

Motion for Relief from Judgment or an Order pursuant to Rule 60(b)(3) are
properly entertained by the Judge who originally heard the underlying matter
and entered the order from which relief is requested. Accordingly, the Motion
for Relief from Judgment shall be transmitted forthwith to Judge Black for
decision.

Upon receipt of the Court's decision on said motion, this Court (Allen, J.) shall
enter orders on the Motion for Reconsideration regarding the trial orders and the
limitation on the presentation of evidence at the modification trial. The
modification-trial is presently scheduled for January 9, 2020. In order to provide
the Court with the necessary time to consider and make orders on these two
Motions, the trial is continued. The next event shall be status conference:

February 19, 2020, at 10:00am, Middlesex Probate and Family Court, courtroom
8.

Dated: af vy | Wor Cn
\\we Jennifer M. Allen, Associate Justice
Middlesex Probate & Family Court

 

Page 2 of 2

EXH000027
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 28 of 45

COMMONWEALTH OF MASSACHUSETTS
THE TRIAL COURT
PROBATE AND FAMILY COURT DEPARTMENT
MIDDLESEX DIVISION DOCKET NO. 07D-3172-DV1
BARBARA A. DUCHESNE
Plaintiff
v.
IMRE KIFOR
Defendant

IN RE: CONTEMPT JUDGMENT

NOTICE OF APPEAL
Imre Kifor, (“Appellant”), files the instant Notice of Appeal of the judgment and orders, entered
on the docket on December 13, 2019, (signed by the judge on December 6, 2019) as follows: I)
“GUILTY of Contempt”, II) “Defendant pay”, and III) “Defendant has the ability to pay”.
This Notice of Appeal is signed by Appellant pursuant to Rule 3(c) of the Massachusetts Rules of
Appellate Procedure, and has been timely filed within thirty (30) days of entry of the judgment
appealed from pursuant to Rule 4(a) of the Massachusetts Rules of Appellate Procedure.
This new appeal is a continuation of an already appealed matter, and it is thus materially related
to the notice of appeals received by this Court on July 1, 2019 and November 7, 2019, copies of

which are attached.

Appellant has also requested indigency status regarding all Court-related expenses of these three
started/ongoing appeals. A copy of the “Motion to Request Indigency” is also attached.

Appellant also notes, that while he has complied with all the rules and instructions of the
process, he has not received any further communication from this Court regarding the
previous appeals since the notices were recorded on July 1, 2019, and November 7, 2019.
Dated: January 7, 2020
Respectfully submitted,

f

Imre Kifor, Pro Se, Appellant

FXHO000028
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 29 of 45

COMMONWEALTH OF MASSACHUSETTS
THE TRIAL COURT

PROBATE AND FAMILY COURT DEPARTMENT

MIDDLESEX DIVISION DOCKET NOs. 114W-0787-WD
11W-1147-WD
IMRE KIFOR
Plaintiff
Vv.
CYNTHIA S. OULTON
Defendant

IN RE: PARTIAL MODIFICATION DISMISSAL

NOTICE OF APPEAL

Imre Kifor, (“Appellant”), files the instant Notice of Appeal of the partial dismissal originally

entered on the dockets on May 13, 2019, (the judge having signed it on April 11,2019) as

follows: “The Defendant’s motion |to dismiss] is allowed as to count 2 of Plaintiff's complaint

relative to weekly parenting time and the alleged change in circumstances contained therein.”

Appellant has extensively informed this Court about the Defendant’s maliciously child-abusive,

deeply fraudulent and personally destructive statements that she continues to file in this Court to

this day. Appellant’s response motion to the above dismissal, requesting urgent reconsideration,

was nevertheless explicitly ignored by this Court in a ruling on the same, April 11, 2019, date.

EXH000029
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 30 of 45

Appellant has since filed Notices of Appeals on June 25, November 7, 2019, and January 7, 2020
in the closely related parallel cases (MJ07D3172DV 1) sharing all the identical and extensively
documented facts of a same father and bank accounts. While this Court has been informed about
the appeals activity, and the now initiated $1,000,000 defamation lawsuit in the Middlesex
Superior Court, all of Appellant’s arguments regarding the dismissed part of the still ongoing

cases in this Court have been rejected in the August 22, 2019, and January 21, 2020, orders.

Specifically, as part of the appeals process in both parallel cases with both mothers, Appellant
simultaneously requested relief from the allegedly maliciously tainted judgments in order to
assure a still upcoming fair trial, with a now delayed status conference scheduled for February
19, 2020, as per the January 6, 2020, order of this Court. In the context of the same order,
however, and after an informed review, the original judge still summarily denied Appellant's

motions for relief on January 21, 2020, (apparently entered by this Court on February 6, 2020).

This Notice of Appeal is signed by Appellant pursuant to Rule 3(c) of the Massachusetts Rules of
Appellate Procedure, and has been timely filed within thirty (30) days of entry of the summary

denial appealed from pursuant to Rule 4(a) of the Massachusetts Rules of Appellate Procedure.

This new, Appellant’s now fourth idle appeal in the combined parallel cases with interrelated,
identical backgrounds, facts and evidence, is thus a continuation of an already appealed matter,
and it is materially related to the notice of appeals received by this Probate & Family Court on

July 1,2019, November 7, 2019, and January 7, 2020, copies of which are duly attached.

EXH000030
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 31 of 45

Specifically, Appellant has been requesting indigency status regarding all Court-related expenses
of these massive, deliberately fabricated and deeply child-abusive cases. A copy of “Father's
Simultaneous Repeated Motion To Request Indigency Re: Court Expenses,” identically to be
submitted to the Superior and Appeals Courts as well, is also attached. Since July 1, 2019, the

Courts have deliberately avoided to rule on the indigency 6 times now, precluding any progress.
Dated: February 12, 2020

Respectfully submitted,

[fm

Imre Kifor, Pro Se, Appellant

EXH000031
 

-Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 32 of
U.S. Department of the Treasury SEES
Bureau of the Fiscal Service f ‘
P.O. Box 1686

Birmingham, AL 35201-1686

   

003677

PLEASE RETAIN FOR YOUR RECORDS
04/24/20
IMRE KIFOR

2 WYNDCLIFF DR
ACTON, MA 01720-4818

175720723
Ee
UL

What Happened to My Payment?

The U.S. Department of the Treasury, Bureau of the Fiscal Service (Fiscal Service), applied all
or part of your payment to delinquent debt that you owe. This action is authorized by federal
law. Below is your payment information:

Payment From: Internal Revenue Service

ayee Name: IMRE KIFOR Payment Date: 04/24/20
Original Payment: $1200.00 Payment Type: CHECK

| Who Do | Owe?
We applied your payment to debt that you owe to the following agency:
DEPT OF HEALTH & HUMAN SVCS/DSER TOP Trace Number: 175720723

MASSACHUSETTS DEPT OF REVENUE Account#: 028665103
CHILD SUPPORT ENFORCEMENT Applied to This Debt: $1200.00
P.O. BOX 7057 Type of Debt: Child Support
BOSTON MA 02204

800-332-2733
Please see additional pages for other debts, if any.

What Should | Do Now?

If you agree that you owe the debt, you do not need to do anything. Your debt balance has been
reduced. If you believe that your payment was applied in error, you would like to resolve your
debt, or you have questions about your debt or outstanding balance, contact the agency listed
under Who Do ! Owe. Please have this notice available when you contact the agency.

Only an agency listed under Who Do ! Owe has information about your debt. Before sending a —
debt to Fiscal Service, an agency must send notice to you at the address in its records. The notice
explains the amount and type of debt you owe, the rights available to you, and the agency's
intention to collect the debt by applying eligible federal payments made to you.

For questions about your debt, please call the agency listed under Who Do I Owe. If you have

questions about the Treasury Offset Program, please visit our website at
www. fiscal. treasury.gov/TOP or call 1-800-304-3107.

 

FOR OFFICIAL USE ONLY: RL112616
0000003653 1757207236802038 1500369 7055SSALTR-P01IMREO12069

EXH000032

 
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 33 of 45

Re

Request for Administrative Review

If you think that DOR's records about your child support case are wrong or if you think we shouldn't have used a
certain enforcement action, you can ask DOR to review your child support case. This is called a Request for
Administrative Review. If you want to ask for a review, you must:

e Fill out this form

¢ Gather all information that explains why you think your case is wrong or why DOR should not have used a
certain enforcement action

e Send this form and your information to us within 15 days to this address: Massachusetts Department of
Revenue, Child Support Enforcement Division, P.O. Box 7057, Boston, MA 02204.

YOU CANNOT ASK FOR A REVIEW BY TELEPHONE.
YOU HAVE TO RETURN THIS FORM TO ASK FOR A REVIEW

FIRST NAME: Imre

MIDDLE NAME:

LAST NAME: | Kifor
ADDRESS: 2 Wyndcliff Dr.
ADDRESS LINE 2:

ADDRESS LINE 3:

CITY: Acton

STATE: MA ZIPCODE: 01720

COUNTRY: US

| do not have a phone

SOCIAL SECURITY NUMBER: XXX-XX-XXXX PHONE: ikitor@gmail.com

F61793 10/19 33176047 Mic eais EXHO00Q&ixe 1 of 3
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 34 of 45

The Commonwealth of Massachusetts
Department of Revenue
Child Support Enforcement Division

 

Request for Review of State Tax Refund Intercept

If your state tax refund has been intercepted by the Massachusetts Department of Revenue (DOR) to recover past due
child support, you have a right to request a review of the validity or amount of the intercept.

To request a review from DOR, complete and submit this form, along with the intercept notice you received from DOR
(NOTICE OF INCOME TAX REFUND TRANSFER TO CHILD SUPPORT ENFORCEMENT) and any documents
that may support your claim.

Supporting documents may include copies of:
e Canceled checks or money orders; August 1, 2020
Child support orders or modifications to them;
Pay stubs that show monies withheld for child support:
Letters from employers who have withheld wages from your salary in connection with income assignments;
Receipts for child support payments made in cash; or
If you pay child support through a court, a letter from the court documenting the amount of your arrears.

Please Print:

 

 

 

 

Name: Kifor, Imre XXX-XX-XXXX
Last First MI Social Security Number
Address: 2 Wyndcliff Dr. | don’t have a phone
Street Home Phone
Acton, MA 01720 ikifor@gmail.com
City State Zip Code Work Phone

Please provide the name and Social Security number (if you know it) of the custodial parent of the child(ren) for whom you pay
(paid) child support so that we may properly identify your case.

 

Mine Cynthia S. Oulton & Barbara A. Duchesne
Last First MI Social Security Number
Location of the Court where your child support Order was established: Middlesex Probate & Family

 

Check One: O87 District Court O Probate Court

Date of your original order: 2014-02-13 & 06-30 Amount of your current order: = $ 342/233 per week

 

 

Amount you think you owe in arrears: _$ $160,000+ (including court-ordered expenses / insurance)

Your reason for requesting a review. Check whichever one(s) applics: sustained child-abusive fraud & perjury
O01 Wrong Amount Intercepted 103 No Court Order(See attached E-FILED documentation)
O02 No Arrears 0 04 Wrong Person 0 06 Non-Debtor Spouse

 

Claim for Non-Debtor Spouse Refund
Enclose a copy of your state tax return and a copy of all W-2 forms, Even if you are seeking to recover only that portion of your
refund owed to your non-debtor spouse, you must also complete the upper portion of this form.

Name of Non-Debtor Spouse:

 

 

 

 

Last First MI
Address if different from above:
Street
City State Zip Code
Signature of Non-Debtor Spouse:
Non-Debtor Spouse’s Social Security Number: Date:

 

 

 

(CSB 02/06 F50071)
EXH000034

 
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 35 of 45

Mail the completed form along with your notice of intercept and documentation to:

MASSACHUSETTS DEPARTMENT OF REVENUE
CHILD SUPPORT ENFORCEMENT DIVISION
CUSTOMER SERVICE BUREAU
P.O. BOX 7057
BOSTON, MA 02204

 

Your Right to Request a Review of State Tax Refund Intercept

The Massachusetts Department of Revenue (DOR) has taken your state tax refund to recover past-due child
support. The amount taken has been forwarded to DOR'’s Child Support Enforcement Division. You have the right to
request a review of this action if you believe you have cause for dispute. Your request for review must be filed
within thirty (36) days of the date you receive this form.

Any one of several factors would justify a request for review of an intercept of your tax refund. These include,
but are not limited to:

Wrong Amount Intercepted - You believe that the amount intercepted is incorrect because you were not
credited for all your payments, DOR computed your arrears balance incorrectly or the amount of your child
support order has been modified by the court.

No Arrears - You believe that you have not been ordered to pay support or that you did not owe past-due child
support.

No Court Order in Effect - You had been ordered to pay child support but your child support order was
subsequently vacated by the court.

Wrong Person - You believe that you have been incorrectly identified as a person owing past-due child
support.

Bankruptcy - If you received a discharge from the U.S. Bankruptcy Court before August 12, 1981, your child
support debt may have been discharged. If you have a bankruptcy pending, your tax refund may be payable to
the trustee. You must provide documentation including the date of any court order and you must prove that the
person or entity to whom child support was owed was notified and listed as a creditor in the bankruptcy
proceeding.

Non-Debtor Spouse - If you are remarried and if you filed jointly with your current spouse who earned
income, she or he may be entitled to a portion of the refund that was intercepted.

The review process begins when you complete the Request for Review on the front of this information sheet
and mail it to DOR with all relevant supporting information and documentation. We will send you an acknowledgment
of receipt of your request for review and will keep you informed of the progress of your case. Please call us only if you
do not hear from us within 14 days. You can contact us by dialing the Customer Service Number listed below.

 

To preserve your right to request a review, you must return this form within 30 days.

 

CUSTOMER SERVICE BUREAU
(800) 332-2733

EXH000035
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 36 of 45

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS. SUPERIOR COURT
CIVIL ACTION 2081CV00109

IMRE KIFOR, RECEIVED
Plaintiff 8/4/2020
Vv. IMRE KIFOR’S

BARBARA A. DUCHESNE,
CYNTHIA S. OULTON,
Defendants

TERM AND STEADY PROFESSIONAL

)
)
)
) .
) AFFIDAVIT OF PROOF OF LONG-
)
) WORK

)

NOW COMES Imre Kifor, (“Father”), with (“Mothers”), Barbara
Duchesne, (“Mother-B”), and Cynthia Oulton, (“Mother-C”), and,
updating his record with recent, materially significant and

relevant changes, under oath states as follows:

1. On June 30 and July 17, 2017, Father notified the court and
other law enforcement officials that he ran out of funds, and,
as per the malicious and fraudulently false allegations against
his deeply invalidated person, he could not continue with paying

the ~$5,000/month combined child support/expenses/insurances.

2. On January 16, 2018, Father filed for and scheduled his first

desperate, relief seeking hearing in the Cambridge Family Court.

EXH000036
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 37 of 45

3. A total of 18 hearings in the Family, District and Superior
courts followed, all centered on Father’s indigency status (see
previously filed 11 affidavits of indigency) and his destroyed
ability to pay any of the since accumulated $160,000+ in arrears
child supports/expenses/insurances. An additional 6 dockets have

been used up already in the Appeals Court on the same issues.
4, The extreme court activity has not yielded any results!

5. As the Family Court repeatedly allowed/claimed that Father
was “dangerous,” without any proof of violence, threats, mental
health diagnosis, or any other wrongdoing on his part, his 800+

applications/emails for work, any work, went unanswered.

6. Father published an initial set of his meticulously
collected, and since filed, 12,000+ pages of “evidence” pointing
to the root causes of the systemic and institutionalized, deeply

child-abusive fraud and deception by “trusted” professionals.

7. On June 6, 2019, the Family Court ordered Father to take a
minimum wage job, in a seeming concerted effort to force him to
give up his profession, his education, his expertise, his life,

and his dear children, i.e. to finally shut him down for good.

EXH000037
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 38 of 45

8. On October 21, 2019, the Family Court ordered Father to jail
for not having $255, an undisputed indigency fact that he had

been pleading to the same court since at least June 30, 2017.

9. A jail sentence, of any length, combined with the court-

 

allowed malicious and fraudulently false allegations is
literally and effectively a death knell to any high tech

professional expected to work in technical leadership position.

 

10. Nevertheless, Father continued his long-term, steady and

meaningful professional work and efforts all this time.

11. On July 22, 2020, Father wrote to Mothers,

11.1. “I invite you, or anyone who cares, to audit my long-
term and steady professional work. I have ~30 private
“git” (https://git-scm.com) repositories on my servers
that can be easily audited for exact changes, amount and
type of work, precise, tamper-proof timestamps, etc.
going back to at least June 30, 2017. This trusted
technology is used by pretty much all firms these days to
version and track all of humanities “software projects.”
See the https://github.com, https://about.gitlab.com,

‘f

etc. success stories...’

EXH000038
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 39 of 45

11.2. “On Github I have 12 repositories, out of which qnarre
and qnarre2 are the public ones. I am attaching this
mornings’ snapshot/summary of my recent “commits” to my
GitHub repos. I also do a lot of research, or "try-out,”
work in my private repos and I only commit chunks of
changes to GitHub when there is a finality to the work.
Usually my commits follow my regular daily work schedule:
work for 3-4 hours on something and then I “check it in.”
Thus I have about 3 commits a day for the morning,
afternoon and evening sessions of my work days. I work 7
days a week. That has been my steady, disciplined work
routine since my Dacia (Romania), Digital, and Fidelity,

etc. days, i.e. since I first graduated.”

11.3. “The focus of my current work is exclusively on
Microsoft's wildly successful free and open-source
Typescript compiler “modernizing/modularizing” effort,
found in my https://github.com/quantapix/qnarre2/tree/
master/semantig/server/src/compiler subdirectory. I
expect this "public workspace" to dramatically change
before the October 1 release date. I am working on about
180,000 lines of licensed code. My proof is not being

able to write this from scratch, as I am not 500+

EXH000039
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 40 of 45

Microsoft engineers over 8 years of steady software

development.”

11.4. “My proof is understanding the massive codebase well
enough to be able to effectively “refactor” it without
loosing performance. For reference, my Valto Systems
Ejipt software, that I sold for $25M, was ~35,000

lines...”

12, Father continues his high-end professional efforts ina
public, completely transparent, easily verifiable and, as the
entire codebase is derived from Microsoft’s strictly open source

licensed efforts, in a guaranteed free manner.

13. As actions have consequences, the Family Court’s decision to
systemically and utterly invalidate Father and his life resulted
in publicly rendering him a “white slave,” with no rights
afforded, forcefully constrained to a long-term house arrest,

and with no health insurance allowed during a global pandemic.

Signed under the penalties of perjury.

Dated: August 4, 2020. Respectfully submitted,

/s/ Imre Kifor, Pro Se
2 Wyndcliff Dr.

Acton, MA 01720

I don’t have a phone

ikifor@gmail.com

EXH000040
. Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 41 of 45

Graaii - Fwd: Complaint submitted to the Massachusetts Attorney General's Office 8/7/20, 7:45 PM

ad | Gmail Imre Kifor <ikifor@gmail.com>

 

Fwd: Complaint submitted to the Massachusetts Attorney General’s Office

 

Imre Kifor <ikifor@gmail.com> Fri, Aug 7, 2020 at 10:56 AM

To: Barbara Duchesne <barbduchesne@gmail.com>, Cyndi Oulton <cynoulton@gmail.com>, “Xavier, Michael"
<mxavier@princelobel.com>, koslowsky Lauren <Ikoslowsky@princelobel.com>

Cc: janet Quintess <quintessre@gmail.com>

Bcc: ofkifor@gmail.com, kati@artfulbeginnings.com

FYI -1 used Ms. Qin’s phone number in the complaint, as a phone number was requited but I do not have one. | will

make a note of this if the AGO contacts me regarding this complaint.

Begin forwarded message:

From: ago-complaint-submission@state.ma.us

Subject: Complaint submitted to the Massachusetts Attorney General’s Office
Date: August 7, 2020 at 10:50:49 AM EDT

To: ikifor@gmail.com

Thank you for contacting the Civil Rights Division. We review each complaint submitted to us to

determine the best course of action. Although we will attempt to respond to your complaint as quickly as

possible, there may be a wait depending on the number of complaints that we receive. In addition,
depending on the nature of your complaint, we may request copies of documents and other relevant
information — but please do not send us additional information unless we ask you to do so.

Please note that we sometimes receive complaints that raise issues that generally are not handled by
our office or are better handled by another agency or organization. If that is the case, we will
recommend other resources.

In the meantime, more information about our division can be found at: hitp://www.mass.gov/ago/
bureaus/public-protection-and-advocacy/the-civil-rights-division/

 

si AGO CONSUMER COMPLAINT - - PDF.pdf
212K

https://mail.google.com/mail/u/O?ik=8b9c90f9838view=pt&search...%3A167437895267 7073459&simpl=msg-f%3A1 674378952677073459&mb=1

EXH000041

Page 1of 1
Massachusetis Attorney General's Office | Consuiner Complaint

   

 

Before You File

The Massachusetts Attorney General's Office (AGO) attempts to resolve individual consumers’ disputes with
businesses, where appropriate.

Please be aware of the following:

While the Massachusetts Attorney General's Office (AGO) sometimes brings lawsuits for the Commonwealth to
enforce consumer protection laws and in the public interest generally, the AGO does not represent individual
consumers. Therefore, we cannot provide you with legal advice or act as your attorney. If you have any questions
concerning your individual legal rights or responsibilities, you should contact a private attorney.

Disclosure of Your Complaint

(1) The information you have submitted may be provided to the entity or individual you are complaining about in order
to resolve your complaint. We may also provide your complaint and related information to other law enforcement and
regulatory agencies.

(2) Some data concerning your complaint may be publicly posted on the AGO website, including the name of the entity
or individual you complained about, the date the complaint was filed, and the town or city where you live.

(3) In most circumstances, your complaint, including any associated correspondence and documentation, is considered
a public record in its entirety. As such, it will be made available to any member of the public who makes a public
records request to our Office. There are certain exceptions to this rule: If your complaint concerns goods or services
provided by insurance, healthcare, or financial services providers, or concerns civil rights, we generally will not disclose
your name, address, phone number, email address, or any other identifying information in response to such a request.

About Your Issue

Complaint Type (Required) *
© Healthcare and Health Insurance

cy
Sa

  

Lad (“eat ft ti siAt- seers
MOL Cah List Violations

20®000

if you have questions about this form, contact the our hotline at 617-963-2917 or 617-727-4765 TTY.

Criminal records-related complaints may also be submitted through this form.

Discrimination or Civil Rights Violation Detail
Type of Discrimination
Other

Explain:
see my current emails to ago@state.ma_us from ikifor@qmail.com EXH000042

Reason for discrimination (check ail that apply):
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20, Pa ooh AP

ran Gender/S d =“
ender/Sex (including

Race Pregnancy) we . .
Ss . . -. Public Assistance (eg. Section 8)
Ethnicity or National Origin M Gender Identity

- C1 Military/Veteran Status
Immigration Status [7 Sexual Orientation

. . Retaliation for Complaint
OReligion Mi Familial Status/Parenthood
C] Disability

Complaint Against

Enter full name of the company, business or organization you are complaining about.

Company or Entity Name (Required)*
Middlesex Probate & Family Court

[J This is an online business or | don't know the location
{| This business address is outside the US

Street Address
208 Cambridge St.

City State Zip Code
Cambridge Massachusetts 02141

Phone (Optional)

if you have additional information that could help us locate this organization, enter it below. Include additional company
names, contacts, and/or locations.

Additional Contact Information or Website (Optional)

Complaint Detail .
lam
seeking assistance for myself

include a full description of your complaint, including relevant dates and names.
DO NOT include your social security numbers, credit card numbers, or other private information.

Complaint Summary (Required)*
please see my multiple emails with detailed attachments, since June 30, 2017 up until August 4, 2020, sent to

ago@state.ma.us from ikifor@gmail.com

Desired Outcome or Resolution
| need the AGO's help in mediating or resolving my complaint.

Select all actions you have taken to address this issue (if any).
Mii complained directiy to the business or entity

MII previously contacted the Attorney General's Office

Case Number (if Known)
AGOFile #1058063

M1 contacted another government agency, community organization, or consumer program
Mil filed a police report
Ci hired a lawyer or attorney to represent me EXH000043
MI filed a case in cGu#PE 1:20-cv-11601 Document1-1 Filed 09/11/20 Page 44 of 45
i Other .

List names of staff members, agencies and details of previous actions (Required)*
please see my multiple emails with detailed attachments, since June 30, 2017 up until August 4, 2020, sent to
ago@state.ma.us from ikifor@gmail.com

Your Contact information _
Enter information for the person completing this form (you) so that we may follow up with you about this issue.

First Name (Required)” Last Name (Required)*
Imre Kifor

L]i do not have a US address

Street Address (Required)*
2 Wyndcliff Dr.

City (Required)* State (Required)* Zip Code (Required)*
Acton Massachusetts 01720

Phone (Required)*
978-761-9838

Email (Optional)
Given the COVID-19 public health emergency, our office is primarily operating remotely. We ask that you consider
providing your email address to ease communication during this time.

if you provide your email address, you will receive a confirmation email after submitting this form with a copy of the
completed complaint attached.
ikifor@gmail.com

(1 am over 60 years old, or filing on behalf of a senior

Clam a U.S. Military Service Member or Veteran, or filing on behalf of a veteran

Attachments (5)

Please attach any images or documents you may have that will help us evaluate your complaint.

AGO Intake Supporting Document - intake #: - 8/7/2020 - CIVIL RIGHTS SUPPORTING DOCUMENTS
AGO Intake Supporting Document - Intake #: - 8/7/2020 - CIVIL RIGHTS SUPPORTING DOCUMENTS
AGO Intake Supporting Document - intake # - 8/7/2020 - CIVIL RIGHTS SUPPORTING DOCUMENTS
AGO Intake Supporting Document - Intake #: - 8/7/2020 - CIVIL RIGHTS SUPPORTING DOCUMENTS
AGO Intake Supporting Document - Intake #: - 8/7/2020 - CIVIL RIGHTS SUPPORTING DOCUMENTS

Signature

By entering my name below, I certify that: (Required)*
« The information { have provided is true and correct to the best of my knowledge:
+ | have read and understand the disclaimers at the beginning of this form regarding the disclosure of information

contained within this complaint.

Type Full Name of the Person Submitting Form (Required)*
Imre Kifor

Date Submitted
08/07/2020 EXH000044

el
Case 1:20-cv-11601 Document 1-1 Filed 09/11/20 Page 45 of 45

  
 

an THE COMMONWEALTH OF MASSACHUSETTS

2 OFFICE OF THE ATTORNEY GENERAL
; ONE ASHBURTON PLACE

eK BOSTON, MASSACHUSETTS 02108
Maura HEALEY (617) 727-2200
ATTORNEY GENERAL (617) 727-4765 TTY

Wwww.imass.gov/ago
August 10, 2020

Imre Kifor
2 Wyndcliff Drive
Acton, MA 01720

Dear Imre Kifor:

Thank you for contacting the Office of the Attorney General. Your complaint against
Middlesex Probate & Family Court was received by the Civil Rights Division.

The Civil Rights Division receives a number of complaints on a daily basis from people
across the Commonwealth. Each complaint is reviewed by the Civil Rights Division to
determine the best course of action. In some instances, complaints raise issues that generally are
not handled by this office, do not fall within our jurisdiction, or are more appropriately handled
by another agency. While we are not able to take action in every matter that is brought to our
attention, we do carefully review and maintain a record of all complaints.

Please be advised that after reviewing your complaint, the Civil Rights Division has
decided not to further investigate or intervene in this matter at this time.

Should you wish to pursue this matter with a private attorney, you may obtain a referral
from the Massachusetts Bar Association’s Lawyer Referral Services by calling (617) 654-0400
or (866) 627-7577, or by visiting www.masslawhelp.com.

Thank you again for contacting the Office of the Attorney General.

Sincerely,

Civil Rights Division

EXH000046
